Citation Nr: 0616566	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1973 to February 
1976 and was discharged from service under honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a right hip 
disability.


FINDINGS OF FACT

1.  A chronic right hip disability did not have its onset 
during active duty.

2.  A chronic right hip disability is not the secondary 
result of service-connected bilateral pes planus.


CONCLUSION OF LAW

A chronic right hip disability was not incurred in service 
and is not proximately due to service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in September 2001.  He was 
notified of the provisions of the VCAA as it pertained to his 
claim in correspondence dated in June 2002 and April 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA and private 
treatment records pertaining to his right hip for the period 
from 1976 to 2003 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Board notes that the veteran was denied a 
claim for Supplemental Security Income in October 2003.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.


Factual Background & Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

The veteran's service medical records include a July 1975 
Podiatry clinic note wherein the veteran complained of right 
hip pain.  No diagnosis was offered. In a November 1975 
notation, the veteran complained of right leg pain/cramping.  
The pain was in the area of the gastrocnemius extending to 
the right hip.  The assessment was right leg strain.  The 
service medical record for his remaining period of service 
show no abnormal clinical findings or diagnosis of a chronic 
orthopedic disability with respect to his right hip.  The 
records also show treatment for recurrent complaints of foot 
pain due to bilateral pes planus, for which he was granted 
service connection by rating decision of September 1976.

Post-service VA medical records show normal findings on X-ray 
and clinical evaluation of the veteran's right hip in July 
1976, and March 1977.  

The veteran was imprisoned from October 1992 to September 
2001.  Prison medical records from his period of 
incarceration show that he was treated for "hip pain from 
flat feet" in May 1997.  Additional prison medical records 
show that in 2000 and 2001 he was treated for bilateral foot 
pain and hip pain that was associated with boots that he was 
issued by the prison authorities that did not have adequate 
arch support.  However, no diagnosis of a chronic disabling 
entity associated with the hip joints was shown in these 
records.

Following the veteran's release from prison, he received 
outpatient medical treatment from VA in October 2001.  A 
treatment report written by a VA nurse practitioner notes 
that the veteran was seen for complaints of right hip pain.  
According to the nurse, the veteran "has some limitation of 
range of motion in the hip on the right side.  He apparently 
has some difficulty with fallen arches on that side and 
perhaps that has mislined (sic) his hip, causing him the 
pain."

VA medical records dated 2001 - 2003 show that the veteran 
received treatment for recurrent complaints of right hip pain 
which was eventually diagnosed as avascular necrosis of the 
right hip.  The report of a June 2002 VA examination affirmed 
this diagnosis and the examining physician opined that the 
avascular changes noted in the veteran's right hip joint 
would not be caused by his flat feet.  A July 2003 VA 
examination report shows that the veteran's claims folder and 
clinical medical history was reviewed prior to evaluating his 
right hip disability.  The examining physician presented a 
diagnosis of avascular necrosis of both hips and expressed 
the following opinion:



"The veteran has avascular necrosis of bilateral 
hips.  Included in this veteran's history is long-
standing substance abuse.  The veteran is 
currently in remission, however, the use of 
cocaine can interfere with blood flow.  Therefore 
it is not likely that this veteran's right hip is 
connected to his service connected bilateral foot 
condition."

The Board has considered the objective medical evidence 
discussed above as it pertains to the veteran's right hip and 
finds that it does not support his claim for VA compensation 
for a right hip disability.  His service medical records, 
while showing complaints of right hip pain, on both occasions 
the problem appears to have been acute and transitory and 
resolved without any treatment.  The service medical records 
show no onset of a chronic right hip disability.  Post-
service VA records show no abnormalities of his right hip in 
the years immediately following his discharge from active 
duty.  Although his prison outpatient medical records show 
that he experienced hip pain that seemed to be associated 
with his flat feet, and in October 2001, a VA nurse 
practitioner presented a speculative opinion that the 
veteran's bilateral flat feet had "perhaps" misaligned his 
hips, the probative value of these records are outweighed by 
the definitive medical opinions of the VA physicians who 
examined the veteran's right hip disability in June 2002 and 
July 2003, diagnosed the condition as avascular necrosis, and 
determined that there was no etiological relationship between 
this disabling disease entity and the service-connected 
bilateral pes planus.  The Board further notes that the VA 
examiner who presented the July 2003 opinion had the benefit 
of full review of the veteran's medical history.  Therefore, 
the Board concludes that the weight of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic right hip disability.  His appeal is 
thus denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his right hip disability and his service-
connected bilateral pes planus based on his knowledge of 
medicine and his own personal medical history, because there 
are no indications in the record that he has received any 
formal medical training, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for a right hip disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


